Resumption of the session
I declare resumed the session of the European Parliament adjourned on 6 November 1997.
Ladies and gentlemen, I am happy to inform you that yesterday, 16 November, the Chinese dissident Mr Wei Jingsheng was released. In 1996, the European Parliament awarded him the Sakharov Prize for freedom of expression, in recognition of his struggle to promote democratic freedoms and human rights.
However, although Mr Wei Jingsheng has been released, we should not forget that he has been forced to leave his country, and that China's prisons are still full of political prisoners.
Unfortunately, ladies and gentlemen, the second news item I have to mention is by contrast a source of sorrow and anger: an extremist group has gunned down two busloads of tourists in Luxor. As far as we know at the moment, 79 people appear to have been killed, including a number of German and French citizens of the European Union. I feel sure I speak for the whole House in expressing our outrage at this act, and our solidarity with the victims. We will immediately send Parliament's condolences to the victims' families, and to the government of the country in which this barbarous act was committed.
Approval of the Minutes
The Minutes of 6 November 1997 have been distributed.
Are there any comments?
(The Minutes were approved)
Mr President, on a point of order. During the last part-session of Parliament, nine Liverpool supporters were arrested following an incident outside the Strasbourg stadium. Three of them were sentenced to eight months in prison. Whilst I quite understand that the French authorities wish to send a firm and clear message to potential football hooligans that this will not be tolerated in next year's World Cup, I must say that I find it somewhat excessive to impose a sentence of eight months for what was actually a very minor scuffle in a very incident-free match, involving people who have no previous convictions and no history of being involved in such incidents.
I wondered whether you would join with me, Mr President, in appealing to our former colleague, Mrs Elisabeth Guigou, Minister of Justice and Garde des Sceaux , to look into the sentencing policy that surrounds this incident.
(Mixed reactions)
Mr Corbett, I think the first thing the Presidency must do is find out exactly what happened, with full respect for the independence of each Member State's judiciary, of course. As you know, Parliament should not interfere with the decisions of their courts. However, if it were possible to obtain more benevolent treatment, I think this would be welcomed by all concerned. But of course, the judiciaries' independence must be fully respected.
Mr President, I asked you four months ago if you would find out how it was possible for the Council presidency to say at the conference in Zimbabwe that Parliament had no view on CITES. Parliament had in fact passed an urgent resolution, so it did indeed have a view. That view was available there as well, yet the whole international assembly said that we did not have one. I have asked here several times how such a thing could be possible, and I insist on getting an answer. I am slowly beginning to suspect that we increasingly pass resolutions here, which never reach their recipient. This can only create the impression that our work is pointless, or that it is not taken seriously. I do not believe either is the case, and it annoys me, for one. I would ask you now, and I am very much in earnest, to arrange for an answer to be given please, because the matter dates from July and it is now November.
Thank you very much, Mrs Bloch von Blottnitz. I shall certainly ask the Council why you have still not received an answer, and we shall insist that they do reply.
Mr President, the special Air France flight which enables us to attend the week-long part-sessions is experiencing constant scheduling difficulties, because of the attitude of the authorities at Madrid-Barajas airport. I would be grateful, Mr President, if you could approach the airport authorities on our behalf to sort out this scheduling problem once and for all. Also, I should like to thank Air France for all their efficiency and care today, which meant that we were able to arrive on time. I think they deserve our gratitude.
Thank you very much, Mrs Díez de Rivera. It appears that the problems could not all have been due to a single airport authority, but that certain other people were also responsible. I have asked the Secretary General to find out exactly what happened, and once we know that, we will approach whoever is responsible for these alterations.
Mr President, on a point of order. As the rapporteur on China, I wish to associate myself with your remarks about Wei Jingsheng. We should also remember, of course, that there are many thousands of others still in prison in China for the same alleged crime.
The Sakharov Prize is for freedom of expression. I refer to a matter that was brought to your attention at the last Strasbourg plenary regarding the now famous 'Strasbourg Four' - some of our colleagues in the Labour Group who were under an injunction not to speak about their selection procedures for the European elections...
Mr McMillan-Scott, this matter has been dealt with by the committee responsible. The decision has been taken. It is not on the agenda and it is not a matter for the part-session. I am sorry, I cannot let you raise this matter again.
Mr President, on a point of order. It is a matter that will be raised during the week and it concerns a human rights issue, a question of civil liberties...
Mr Andrews, questions of human rights cannot be dealt with in part-session at this time. I know you are referring to Ms McAliskey. If you want, I will take your letter and ask what is happening. If you want to give me more information that would be good. However, we cannot waste time now with questions which do not relate to the agenda.
Mr President, thank you for your remarks concerning Mr Wei Jingsheng. As he was not able to receive the prize in person last year, perhaps it could be combined with the next part-session ceremony for the presentation of the Sakharov Prize to Mrs Ghezali?
Thank you, Mr Dupuis, I will talk to the Conference of Presidents about this. We will choose the best moment to receive Mr Wei Jingsheng, as the Sakharov Prize was presented to him via a third person. We will, however, try to receive him here at the most appropriate moment possible.
Mr President, I should like to comment briefly on the issue you allowed Mr Corbett to comment on. Thank you for saying that you will look into this issue. I do not disagree with what you said about the judiciary in various Member States but I would say that many football supporters across Europe get very poor treatment both by police and courts. I would also point out that there is much more reticence in criticizing courts and police behaviour in many parts of the world during our human rights debates each month in Strasbourg. Please bear that in mind.
Mr President, I wish to comment on the agenda for today and tomorrow. It mentions that the sittings from 7 p.m. onwards today and between 5.30 p.m. and 7 p.m. tomorrow are reserved for urgent meetings of parliamentary committees authorized by you yourself, Mr President.
I note that this method is new compared to that of previous agendas. I believe this is a consequence of the Court of Justice's ruling of 1 October last. I note therefore that you are applying, as from 1997, a ruling of the Court of Justice of October 1997. I would have liked to have seen the same happen for our 1997 session timetable. I therefore note that with regard to this ruling of the Court of Justice you are using different methods of implementation depending on the point in question.
No, Mr Fabre-Aubrespy, I am not implementing the points differently. It is the Conference of Presidents which has drawn the conclusions from this ruling. On the one hand, it was not financially possible, as you well know, to organize an additional part-session in Strasbourg in November. However, on the other hand, we wanted to adhere strictly to the Edinburgh decision regarding committee meetings.
We have therefore adopted a system which limits committee meetings at Strasbourg to the bare minimum required for the work of the House. This system will be applied as strictly as is necessary. On this occasion, once again, we are in a transition stage. I hope that, by the next part-session, there will be fewer committee meetings.
Mr President, I cannot understand how you can pass over the rights of an Irish person, who has been in a British prison for 12 months with no charges preferred, and yet give a hearing to UK Members who are raising the matter of four Liverpool supporters in prison in Strasbourg. I would suggest we should have the right to raise a matter concerning a citizen of our country and I would respectfully say to Members of this House that they should have been in Brussels last Saturday night when there was no trouble at all with 10, 000 Irish supporters. And even if there had been we would not be raising it in this House.
Mr Gallagher, I do not think we need return to a matter which, at the moment, is not our responsibility. I have already said that we will find out the precise details.
Order of business
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents pursuant to Rule 95 of the Rules of Procedure has been distributed.
The following amendments have been proposed:
Monday:
Ladies and gentlemen, I must inform you that the deadlines in relation to the statements on the third conference on climate change in Kyoto have been extended as follows: motions for resolutions, 7 p.m. this evening; amendments and joint motions, 4 p.m. tomorrow, Tuesday.
The vote will be taken on Thursday.
Tuesday and Wednesday: no changes.
Thursday:
The UPE Group has asked for Mr Scapagnini's report, on behalf of the Committee on Research, Technological Development and Energy, on the Commission communication on energy policy (A4-0308/97), to be given a more favourable place on the agenda on Tuesday, Wednesday or Thursday.
Mr Scapagnini now has the floor, to move the request.
Mr President, thank you for allowing me to speak on this point. I would like to point out that I have had to complain several times, including in writing, as chairman of the Committee on Research, Technological Development and Energy, that the its reports end up being discussed at very odd times: either late in the evening or at the very end of the sitting. This has happened again today with this important report on the review of energy policy measures.
However, Mr President, as I realize that the agenda is extremely full, I would be prepared, if you agree, to ask for the report to be deferred to a future sitting provided, I must add, respectfully but also emphatically, that it is possible to discuss it at a suitable time. We are therefore prepared to defer the report to a future sitting because I realize that the situation is very critical at present, provided, as I said, that a suitable time is allocated.
Mr Scapagnini, are you asking for your report to be dealt with on a different day of the week, or for it to be postponed to another part-session?
Mr President, the main request is to be able to bring the report forward to a more suitable time on Tuesday or Wednesday. If that is not possible, the secondary request is to defer it to a future part-session at a suitable time.
Mr President, I wish to oppose that, because this report is a good one, and it would be a pity if we were to adjourn it. Whether it is dealt with on Wednesday or Thursday really makes no difference. I see no earthly reason, in any case, why we should adjourn the report. I move that it should not be adjourned.
Mr President, I understand Mr Scapagnini's point but there is no space to bring this forward, without breaking up some of the very important debates we already have timetabled. My group would support taking it at a later part-session if Mr Scapagnini is not happy with its position on the agenda this month.
Well, now that we have heard that comment, I put to the House the proposal that the Scapagnini report should be brought forward to Wednesday.
(Parliament rejected the proposal)
I now put to the House the proposal to postpone the Scapagnini report.
(Parliament approved the proposal)
In view of the fact that there is now a space on the agenda, you will recollect the discussion in the Conference of Presidents on the Jöns report on the European Social Fund which was originally envisaged for this month's agenda but which had to be dropped because there was no space. Perhaps we could now put this report in. I understand it is acceptable to the chairman of the committee and to the rapporteur that it goes into that space on Thursday's agenda.
So, Mrs Green has requested that Mrs Jöns' report on the future of the European Social Fund should replace the Scapagnini report.
Does anybody wish to speak in favour of Mrs Green's request?
Mr President, I would like to support the proposition. The Commission will issue its own communication on the future of the Social Fund at the turn of the year. If we are to influence that with this owninitiative report, it is imperative that we adopt it this week. There will be no time at all for it to be taken into account if we adopt it in December instead. I very much support this proposition.
Since nobody wishes to speak against the proposal, I now put it to the House that the Jöns report should be placed on Thursday's agenda.
(Parliament approved the proposal)
Mr President, I notice that in the draft agenda you are proposing, no specific time has been fixed for Question Time to the Council. This normally takes place from 5.30 p.m. to 7 p.m. on Wednesdays - which I think is traditional, and was agreed with Council - but its normal slot has been given to the important vote on the report by Mr Méndez de Vigo and Mr Tsatsos, after which the agenda just says "followed by Question Time to the Council' . I feel this lack of formality is inappropriate, partly because the Members of this House consider Question Time to the Council to be very important, and partly because of the respect we owe to Council, whose members should be informed of the precise time at which we plan to put these questions to them.
Therefore, Mr President, I have to tell you that I am puzzled by this lack of clarity in the draft agenda.
Thank you very much, Mr Gutiérrez. Question Time is indeed very important, and so is the debate in question, which concerns Parliament's opinion on the Treaty of Amsterdam. They both need to be accommodated, which is why the Conference of Presidents decided to extend the evening session, as you will see in the agenda, to 8 p.m. Assuming that the vote on the report by Mr Méndez de Vigo and Mr Tsatsos can be completed in about an hour and a half, we will still have from 6.30 p.m. until 8 p.m. for Question Time to the Council, which is the normal amount of time.
In any case, we expect Council to be very interested in the vote on the Méndez de Vigo and Tsatsos report, which means that its members will probably be here during voting time, and will therefore be available to Members of this House who might want to put proposals to them.
I realize this is not an ideal solution, but it was the only way to combine two such important items, which both had to be accommodated in a part-session which was already very full.
Mr President, I should like to support Mr Gutiérrez Díaz, who always presides over Question Time exceptionally well. The right to ask questions is one of the most important parliamentary rights, but in recent years it has really diminished. We used to have one and a half hours with the Council at the beginning of the evening session. They were taboo and were always strictly observed. Since Question Time was moved to the afternoon, it has been shortened in nearly every sitting by delays in the main business. Each time we are told that it is an exception. It seems to me that it has been an exception almost every month for the past year! I do not mind if Question Time is held at the end of the sitting - I have absolutely nothing against that - or during the evening sitting - the Council could also meet us in the evening once in a while - but I really feel that we must adhere strictly to the one and a half hours. Question Time must be strictly taboo. Then we could hold it at the end of the session and ask the Council to stay twenty minutes longer, if necessary.
Mr President, I would like Mr Posselt to know that we did not hear the question in this group, because if we had I could have explained that we tried very hard to keep Question Time with the Council on the agenda. It is just scheduled a little later now.
In fact, it has only been postponed by one hour. I could tell you, Mr Posselt, what some Foreign Ministers have said to me about the evening sessions of Question Time to the Council, as regards attendance and Parliament's reputation. However, I think it best not to repeat such things in public.
Friday: no changes.
(The order of business was thus established)
Climate change
The next item is the joint debate on:
the report (A4-0343/97) by Mr Linkohr, on behalf of the Committee on Research, Technological Development and Energy, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee, and the Committee of the Regions on the energy dimension of climate change (COM(97)0196 - C4-0232/97), and-the statements by the Council and Commission on the third conference on climate change (Kyoto, December 1997).
Mr President, ladies and gentlemen, when the Chamber empties one can at least say the greenhouse effect here is reduced a little - but only here inside the Chamber.
As for the matter in hand, I should like to say to the Commission that Europe has behaved relatively well in the runup to Kyoto. I want to say that at the outset, because that praise is deserved. When we look at reality, however, and not just at the printed word, there is rather more to say. If the climatologists are correct, then we have to reduce CO2 emissions world-wide to 10 thousand million tonnes by the year 2050. At present we stand at about 22 thousand million tonnes. If we assume that the world population by the middle of the next century will have reached 10 thousand million people, then by that time every single person will have to be producing no more than 1 tonne of CO2 .
In the EU the current figure is on average 8.4 tonnes, in Germany 11 tonnes and in Denmark 12 tonnes. If we assume that the principle of equality applies, then Europeans will have to reduce CO2 emissions within two generations to one-eighth, Germans to one-eleventh, and Danes to one-twelfth. In fact, though, emissions of CO2 and other greenhouse gases are rising, and most scenarios assume that a comparison of 2000 with 1990 will show a Europe-wide CO2 increase of 5 %. The only exceptions amongst the 15 Member States will be Great Britain, because they started early with the replacement of coal by gas, and Germany, because its statistics have been altered by reunification.
The main cause of the reduction of CO2 emissions in Germany has been the collapse of the East German industrial base; in West Germany emissions are on the increase again. So if there is no great change in conditions, CO2 emissions will continue to increase up to 2010 and are even likely to reach a worldwide figure of 32 thousand million tonnes. Those are the stark figures.
Unless, as I have said, we steer another course. The years 1978 to 1985 show that this is possible. In that period the ratio of energy consumption to gross domestic product was reduced by 2 0 %. But because energy - oil - then became cheaper, the increase in efficiency over the following ten years was only abut 5 %. We have to learn the moral of that: low energy costs are an obstacle to an active climate policy. It is a harsh economic and social fact that only expensive energy gets saved. We cannot avoid a new Community-wide energy tax. Anyone who does not want that - and I can sympathize with them - should not talk about climate policy.
The European Union - by which I mean the Council and Commission - have, as has been said, taken a relatively courageous stand. They have promised to reduce CO2 emissions by 15 % by the year 2010. But our courage seems to be just a front - and I do not think that is just apparent. We are further than ever from an ecological tax reform. We swear by renewable energy sources, but their proportion of energy production is growing only slowly, and support programmes are being cut by the Council. I would cite our vain efforts on behalf of Thermie II.
Voluntary measures, such as green pricing and voluntary undertakings within industry are certainly helpful, but fall far short of what is needed. Even the joint implementation recommended in Berlin did not survive an initial phase. Up to now clear guidelines, which would make joint implementation different from mere export trade, have been lacking. Tradeable emission permits, proposed by the USA, meet with no favour in the Council - although I would digress to recommend that we do in fact give this proposal serious consideration.
So the proposals from the Commission and Council remain, however much I regret it, pure propaganda as long as they are not followed by definite measures. And where are those? We even read in the press that the Commission is prepared to withdraw its proposals.
What the European Parliament or the Committee on Research, Technological Development and Energy wants to achieve with the resolution is this: we need specific and ambitious objectives; we should undertake to reduce greenhouse gases significantly within a definite period; and we will then undertake to see that this obligation is maintained worldwide. Where the obligations are not upheld, sanctions should be possible. For this we further propose an international Climate Agency. That is the essence of the message and I hope to enlist Parliament's support for it.
Mr President, ladies and gentlemen, the eighth meeting of the Ad Hoc Berlin Mandate Group, which recently ended in Bonn after two weeks of intense negotiation, cannot be considered a success.
Progress was extremely limited and was confined to relatively unimportant issues. Nevertheless some positions were clarified, certainly after the United States and Japan presented fairly structured proposals. The position taken by the United States was probably the most memorable event of the ABMG meeting. In his speech, President Clinton showed an awareness of the gravity of the problem of climate change and of the responsibilities resulting from this. We in Europe also agree with his analysis of the great potential for reducing greenhouse gas emissions in the industrialized countries at limited cost through improved energy efficiency and elimination of waste. But we deplore the fact that this analysis does not translate into fixed objectives adequate to the challenges of climate change.
The Community and its Member States have reconfirmed their negotiating position regarding the objective of reducing greenhouse gas emissions in the industrialized countries: 7.5 % reduction by the year 2005, 15 % reduction by the year 2010. These objectives are supported by the Group of 77 and China and thus by a large majority of the parties concerned. It should nevertheless be noted that the G77 is also asking all industrialized countries to reduce their emissions by 35 % by the year 2020.
The Community also continues to support the need for common policies and measures. We remain convinced that the reductions we are proposing are necessary and achievable, both technically and economically. In its communication, the Commission set out a Community approach with a view to the Kyoto Conference, which provides very useful elements to that effect. The proposals made by the United States and Japan, shared by other parties to the convention such as Canada, Australia and New Zealand, have increased flexibility in common.
Whilst recognizing that flexibility can contribute to finding an acceptable solution for everyone at Kyoto, we have clearly stated that the priority condition for possible acceptance of an element of flexibility is the existence of sufficiently ambitious objectives.
Regarding the elements of flexibility to be considered in this context, the Council of 16 October had already showed willingness to consider budgetary periods instead of base or target years, provided this does not delay action. To put it clearly, this means that the pivotal years must be those indicated in the Berlin Mandate, and that periods must be short, no more than five years maximum. Furthermore, the Union also accepts the need for flexibility in the choice of base years regarding the protocol commitments to be fulfilled by countries undergoing economic transition, whilst underlining that this flexibility should not be without limits.
In the same spirit, possible trading in emission rights would be subjected to a series of safeguards, in particular to avoid a trade in hot air, based on emission levels reached before commencement of trading. Furthermore, in our opinion this trade must only represent a limited percentage of emissions and must be governed by a transparent and open international system. Equally strict safeguards would apply to the possible implementation of projects in common between protocol signatories, aimed at reducing greenhouse gas emissions.
One last factor which some parties are stressing is the need to take into account greenhouse gas sinks. Whilst not excluding this possibility, we are aware of the difficulties of setting up appropriate methodologies and we prefer to leave this problem until a later date, after the necessary details have been worked out. Finally, regarding commitments to be fulfilled by developing countries, whilst naturally encouraging countries not party to the protocol to take on voluntary commitments, we cannot subscribe to the demands advanced by other parties aimed at immediately imposing legally binding obligations on developing countries. It is clear that such obligations do not fall within the Berlin Mandate, which must continue to guide our action.
Nevertheless, with regard to this we think that a review of the obligations of the different parties must take place, as anticipated in the convention. This reexamination must be of a fairly general nature and carried out on the basis of a careful analysis of all the factors, independently of the adoption of the protocol. This process could be set in motion when the parties meet in Kyoto, where guidelines for such a review could be drawn up.
Finally, as regards the European "bubble' , may I remind you that the Council meeting in March decided on the division of the burden between the Member States within the objective of a proposed 15 % reduction by the year 2010. The Council of 16 October agreed on a text which was proposed by the Community and the Member States during the last negotiations and which aims to clarify responsibilities, in case the objective is not achieved by the Community as a whole. Furthermore, the text anticipates the possibility of other parties to the protocol grouping together to form "bubbles' with commitments identical to those of the European Community.
Nevertheless, the attacks on the European Community continue, based largely on the fact that the burden-sharing decided by the Council is resulting in a wide disparity in Member States' efforts to achieve targets. It is clear that these attacks are largely pretexts. The convention expressly anticipates the case of organizations such as the Community, in as far as there is a formal transfer of competence from the Member States to the organization, that is the Community, regarding certain areas covered by the protocol.
It is up to the Community to ensure that the common objective is respected, even if, out of concern for transparency, we propose that burden-sharing be formally notified at the time of ratification of the protocol. The Community must assert itself, uphold its uniqueness and be proud of the guiding role it continues to have in this process.
Following the ABMG meeting in Bonn, a series of ministerial level meetings have taken place in order to attempt to advance the process. On 4 November we had a meeting with the State Department in Washington, followed by meetings with Senator Byrd and the Secretary of State for Energy. This meeting, which took place in a very positive atmosphere, enabled both partners to come to a better understanding of each other's position and how they arrived at that position. At this stage, there is still no agreement between the United States and the European Union regarding reduction objectives, particularly because the United States is depending on being able to use flexibility mechanisms such as trading and joint implementation to achieve their objective of stabilization of emissions at the 1990 level between the years 2008 and 2012. The United States also wants key developing countries such as China and India to be included in the process for fear of their refusing legally binding commitments.
The European Union has again clearly stated its position and made known to the United States that we do not think that mere stabilization provides a sufficient political and moral basis from which to convince the developing countries to participate in the process from now on.
Furthermore, the European Union remains convinced that the mechanisms for flexibility and above all trading in emission rights should only be applied on condition that ambitious objectives are put in place which must be achieved largely through domestic actions.
The United States and the European Union agreed to continue bilateral negotiations at all levels in the days to come. The first occasion that presented itself was the Tokyo Conference of 8 and 9 November.
The three main areas discussed were the objectives and elements of flexibility, policies and measures, and the developing world. At the time of the discussions on reduction and limitation objectives, it appeared that nearly all the participants were of the opinion that these should be legally binding. However, differences of opinion existed as to when action should commenc, above all regarding objective 2000.
The proposals currently on the table vary between zero (stabilization) and 15 % below the 1990 level. A decision has yet to be taken regarding the inclusion of sinks and regarding the number of gases to be dealt with.
The participants also had different opinions on the option to be negotiated at Kyoto: the flat rate, proposed by the EU and the United States, or the differentiation of objectives.
To conclude, the discussions were held in a very constructive and positive atmosphere. We all hoped that Kyoto would be a success. Nevertheless, there remain many points of divergence on the crucial issues and there will be a need for political will if we are to resolve all these problems in the few days remaining.
I sincerely believe agreement is still possible at Kyoto, but we must avoid agreement at any price due to pressure of time. The European Union remains convinced that all industrialized countries must adopt legally binding and ambitious objectives to reduce greenhouse gas emissions. Furthermore, we cannot delay action any longer.
I have arranged for European Union Environment Ministers to have an informal meeting on 7 December in Kyoto in order to take stock of the situation and to decide on the course to take in the negotiations.
Meanwhile, we will have to make all the necessary efforts to continue discussions with other key partners so that we can come up with a way of finding a consensus.
Finally, and independently of the Kyoto results, the European Union will have to decide, at its ordinary meeting on 6 December, whether its own negotiating position can become a unilateral arrangement if the other parties cannot accept the targeted reductions. At that time the European Union will also have to decide on future measures to be taken in order to achieve these objectives.
Mr President, I am very glad Parliament has decided to discuss climate change during this sitting on the basis of Mr Linkohr's report and Mr Pimenta's resolution on climate change. These two proposals strengthen the EU's negotiating position, and it is recognized that there is a need for policies, measures and adequate resources, particularly in the energy sector, if our reduction targets are to be achieved. I am sure that Parliament will support the Commission's efforts in this field after Kyoto. International climate policy is now at a decisive stage. In about two weeks' time, ministers from more than 150 countries will be meeting at Kyoto in Japan to issue a protocol on climate changes. This protocol will contain legally binding commitments for the industrialized nations to reduce their emissions in the period after the year 2000.
Let me therefore now take this opportunity of giving my assessment of the situation after attending the meetings in Washington and Tokyo at the beginning of November. First, a little about the EU's position. The EU will of course retain its own proposals which, as you know, require a 15 % reduction in emissions of three greenhouse gases by 2010 compared with 1990 and of 7.5 % by the year 2005. This means that concrete action must be taken immediately, and at the same time there will be a check on progress made in this field. I am pleased that Parliament is supporting the EU's position: that will strengthen our hand at the negotiating table. On the other hand, we must be careful not to weaken our joint position by discussing the possibility of an even more ambitious negotiating position. The emission reduction targets were passed at the highest political level in terms of environment. They were established in the light of studies which showed that the targets were technically feasible, financially achievable and politically possible by using existing technology and methods, as the President-in-Office has already emphasized. But it was assumed, and I emphasize the word "assumed' , that other industrialized nations would also make the same or equivalent commitments.
In view of this, I do not think it would be appropriate to follow the approach in Mr Pimenta's resolution of the EU Member States changing their own position for the years 2005 and 2010 to a unilaterally binding commitment. How can we put pressure on other industrialized nations if we announce that we are going to be making cuts unilaterally beforehand? We certainly need to get both the Americans and the Japanese more on board. But the EU's proposals contain more than just targets. We believe that the best way of meeting the reduction targets is to work together on the various policies and measures. We have also launched an active search for a system which makes it possible to use emission trading as a cost-effective solution. However, emission trading, as it is now called in just about every language, can only occur under conditions that ensure that something is actually being done to help the climate and not just a paper transaction. On this point, we have emphasized, in particular, that only a minority of the overall commitments can be carried out via such flexibility arrangements so as to ensure that all parties make reasonable efforts, including on their home ground. The second main condition is that emission trading should be based on the principle of simultaneity, that is, historical emission quotas which are established for one reason or another should not be traded. This is particularly important because there will be far lower CO2 emissions in the next few years and for a number of years to come, in Russia and other former Communist areas for example, because of the change from one system to another. It cannot be the intention that the OECD countries should use this fall in CO2 emissions to free themselves from reasonable commitments to do something about energy consumption in the transport sector, the energy sector and industry. If we are to achieve an ambitious result in Kyoto, it is clear that the EU must continue to take the lead. We cannot expect the USA and Japan to be out in front. Their targets are too modest, and their credibility amongst the developing countries is lower than ever. I hope that the EU can build a bridge between the parties.
The EU's negotiating position has been extensively debated, both within the EU itself and at international level, and in particular amongst other industrialized nations. Reactions have varied considerably, from positive acceptance of an ambitious policy to scepticism and doubt about whether the targets are technically, financially or politically achievable. To meet these concerns, the Commission issued a communication on climate change in October which meets the criticism by explaining the background to the EU's negotiating position. The communication shows that we can achieve our emission reduction targets without harming our economies. When I visited Washington and Tokyo, I explained how the EU will achieve the 15 % target, with concrete examples of (amongst other things) renewable energy, combined heat and power generation, cars and switches to other modes of transport and energy efficiency in the household and service sector. On the basis of our communication on climate changes published recently, we can also show that the costs are tolerable. But it will still take some effort to combat climate changes. They cannot make the excuse that they will take equivalent action with equivalent results in their own countries, and as President Clinton said in his speech to the National Geographic Society on 22 October, most of that action will be wholly beneficial to the USA. On the other hand, there was considerable reluctance to deal with vested interests and any kind of costs.
So what are the main obstacles to an effective agreement in Kyoto? The main obstacle in our view is the minimalist, rigid positions which the other industrial countries have adopted, especially the USA and Japan. Some countries, such as Australia and Canada, have not even put forward concrete proposals yet. The USA cannot ignore the problem. It accounts for the greatest emissions in absolute terms of greenhouse gases in the world: 5, 006 million tonnes in 1994, and the figure is rising all the time. And they also have the highest figure when it comes to emissions per head of population, over 10 times more than most developing countries. Most - I think we could even say all - industrialized nations now realize that the world has actually got a problem on its hands. They agree with the EU and others in accepting the scientific consensus that human generated climate change is a reality, and (what is even more important) that climate change will have real effects, such as serious health problems, loss of a considerable proportion of the world's biodiversity, loss of territory and infrastructural costs as a result of the rise in ocean levels, floods and droughts, and dramatic changes in weather patterns.
What can we hope to achieve at Tokyo? First, a guarantee of high, legally binding reduction targets which will put the world on the right track to solving the climate problems. So what we have to do now is to reach a legally binding agreement which sets ambitious reduction targets for all the industrialized nations. And ambitious is the key word. A legally binding commitment must not become an excuse to set a reduction target which is merely a lowest common denominator. The only way to reach a solution in Tokyo is to oppose setting the same percentage reduction for all industrialized nations. The EU is not simply being rigid: we would like to consider flexible measures, as I said before, but only on condition that there are commitments to ambitious reduction targets, as I said earlier.
The Commission also shares Mr Pimenta's concern about other greenhouse gases, namely HFCs, PFCs and SF6, for which a solution has to be found. The Council already decided in the conclusions of its March meeting that these gases would be included in the EU's basket of gases by the year 2000 at the latest. But the question is whether these gases should be included in this basket now or not. The Commission has raised the question with the Member States. The effects of including these three gases are modest, as even the whole of the EU together would only add another 2 % in CO2 equivalent. However, for certain Member States, this additional effort will be some proof that the burden is being shared, so it is essential to find a solution. But as this question is important to our negotiating partners, the Commission and the Member States are currently working on it with the Presidentin-Office in Brussels. The Commission is trying to find the best way is of reaching a common EU position in this field, and I am of course hoping that Member States will show the necessary flexibility. These reduction targets should be accompanied by certain common measures or procedures so that we avoid the problem of distortion of competition.
I am also going to Kyoto on behalf of the Commission to get results. We are prepared to negotiate, and I know that we can count on Parliament's support. Parliament's resolution on climate change will send out clear signals to our partners. The EU has marked out a clear route for dealing with the climate question. What we need are effective, ambitious reductions in greenhouse gases.
Mr President, Madam Commissioner, Minister, ladies and gentlemen, global warming is undoubtedly the biggest problem facing humanity today. Man is changing the atmosphere and the climatic cycles that have shaped human life since the dawn of civilization. They are being changed irreversibly and we do not know where we are going. We do know that global warming, rising sea levels and the premature appearance and aggravation of phenomena such as El Niño this year have already caused thousands of deaths in South America, huge forest fires in Asia, unprecedented floods in Germany, the Central European countries, Portugal and Spain, and a whole train of destruction with incalculable human suffering.
Humanity has a rendezvous in Kyoto in three weeks' time. It is quite unthinkable that Kyoto should turn out to be a failure. This time the European Union's position is clear; and this Parliament has given overall support to a 7.5 % reduction in emissions by 2005 and a 15 % reduction by 2010. We have also given overall support to the statement of 1 October 1997 on climate change, which, furthermore, is a much better-drafted and more fundamental document than the earlier one on the implications of global warming for energy, on which we have serious reservations.
It is not enough, however, to submit a good proposal such as that of 1 October. We need an internal set of policies on the environment, energy, transport and so on which will radically improve our efficient use of energy and renewable forms of energy and bring in tax reforms. Unfortunately, those policies do not yet exist; and, if we look at the 1998 budget, there is no provision for such policies. There lies the Achilles heel of European strategy. This Parliament has admitted as much: as long ago as January we asked the Commission and the Council to tell us objectively, in quantified terms and with supporting data, how we are going to achieve the reductions in emissions to which we are now committing ourselves.
As far as non-European countries are concerned, it is unacceptable that the United States, with 4 % of the world's population, should be responsible for nearly 25 % of the world's atmospheric pollution. In Kyoto we must achieve a compulsory timetable for reduction by the developed countries and a mechanism embracing all the developing countries to achieve the levelling-out and reduction of atmospheric emissions per capita in the medium term throughout the world. Flexibility arrangements and the devices of the market cannot conceal the enormous differences between countries. Since we all have to make an effort, it is obviously the case that greatest effort should be made by the country that has used up most of the planet's resources and is causing most pollution.
Madam Commissioner, Minister, we shall be together in Kyoto, but I also hope we shall be here in January, when we finally begin to put into practice what we signed up to at the Earth summit in Rio de Janeiro in 1992.
Mr President, I am very pleased that we have the opportunity today to talk about the way the European Union has been performing at the Kyoto conference, and I should like to thank the President of the Council and the Commissioner for briefing us so fully. On the other hand, I am a little sad when I hear what you have to say, and when I think back nine years to the Toronto Objective, formulated at that time, in which there was talk of a 20 % reduction in emissions by the year 2005.
Today we are a long way from that, but I am glad that at least in the European Union a clear aim has been set, and that we have agreed to call for a genuine reduction within a reasonable time. Mr Linkohr has already said we certainly want to, but will we be able to? I think we shall have to expand the political options if we are to achieve the intended reduction. We must also discuss options other than those to do with energy, because there are one or two other things which will help us reduce greenhouse emissions, not just in the energy sector. I am referring here to switching to other production methods, and also to the retention of emissions.
Perhaps I can mention a few examples. As far as energy is concerned, it is certainly a matter of greater efficiency in order to achieve better utilization, but also of using forms of energy which produce less CO2 - I am thinking here of renewable resources, familiar to everyone in the House, I am sure. One must, however, limit the use of energy by vehicles in the same way - we shall shortly have an opportunity to discuss this as part of the vehicle oil programme.
Other policy options are, for example, agriculture and forestry, and not just where the aim is to reduce methane emissions, but also where we aim to prepare our plants and forests for a general change in climate: where different forestry methods and other types of fertilizer are used so that this general change will not mean the death of our forests. I say this as someone who comes from the Alps, where forests are very important.
We need to prepare our industry and give some thought to possible methods of producing chemicals or metals in industry; waste disposal will have to be examined as well. My next point is very important - and here I address myself directly to the President of the Council, because I know that the subject of jobs is being discussed this week in Luxembourg. Not only can a reduction in heating, and hence less CO2 emissions, be achieved very quickly in almost every European country by the use of heat insulation, but numerous jobs could be created, particularly in small and medium-sized businesses, and the well-being of people can be increased. We could be in a win/win situation here, which really ought to be exploited. I hope that a proposal of this kind will be forthcoming.
It is incomprehensible that the USA appears to be thinking only of the short term and putting cheap energy for its economy before the interests of the climate. I think we in Europe need industrial innovation right now, and that we could save the costs of change a thousand times over, compared to when the very high costs of climatic change become payable.
After Kyoto we shall certainly receive a report in this House concerning implementation, particularly how and with what programmes we can achieve it in the Union. I very much hope that we shall not have to say afterwards that it was not a legally binding agreement, and that even if it were, the values were so low that we would not achieve our aim.
Mr President, Madam Commissioner, ladies and gentlemen, this is not the first time the European Parliament has concerned itself with the question of how we should play our part long term in the marked reduction of trace gases relevant to climatic change, in order to achieve a real alteration in climate. The Group of the European People's Party agrees with the rapporteur on very many points. We need clear and straightforward regulations in order really to achieve all the measures required within the general category of long term economic management. This concerns many areas, not just energy and industrial policies. These points have already been discussed.
I should also like to say, however, that we must approach all these problems undogmatically. We must also change our attitudes a little, each in his own specialization, so that we can arrive at a common decision.
Climate protection and economic success are not mutually exclusive, but can be reconciled by, for example, the issue of emission permits - as you mentioned, Madam Commissioner. I think that is the right idea.
We in the EPP Group have little sympathy for the establishment of an international Climate Agency. If this should prove to be Kyoto's sole success, then we shall have failed, then we really shall not have achieved anything! We think it is quite the wrong beginning, to solve environmental problems by the creation of new bureaucracies. At both European and international levels there any number of bureaucracies available to us. More efficient linkage of existing authorities would be a different matter. There is a very sensible proposal in point 16 of the Linkohr resolution. We agree with that, but please, no new administrations whose main function is cooperation with other administrations. That will not solve any climate problems!
I should also like to say that we in the PPE Group will support Mrs Plooij-van Gorsel's amendment. The OECD presented calculations just this weekend showing that a CO2 tax, for example, together with a reduction in taxes on labour as a factor of production, could be really practical. That is not a matter of dogma for our group, and we shall support it.
We must also make our views felt, of course, when it comes to reminding other large economic regions of their responsibilities for climate protection. Climate protection cannot function if reductions in some regions, such as the European Union, result in more emissions in others, because of relocation of industry. Here it is our duty, through our numerous delegations, to work with all our partners worldwide.
Mr President, Madam Commissioner, the Kyoto meeting provides the opportunity to face the problem of climate change caused by anthropic activity with greater rigour. It seems to me from the press that we can hope for a more committed attitude from the US government, which we need if we are to achieve specific results together. On behalf of my group, and in relation to the problem of development, I would like to reaffirm several inspiring principles already set out by the Commissioner and by the Linkohr report.
First, even if the scientific information on the correlation between industrial activities and climate change is not utterly convincing, the cost of the risk is sufficiently high that serious and speedy measures are imperative.
Secondly, environmental protection measures should come first of all from the industrially developed countries. The problem is a global one, however, and cannot be resolved without also involving the developing and recently industrialized countries.
Thirdly, it is not true that all environmental protection measures create difficulties for economic growth, but it is true that the environmental measures should be gradual and universal as far as possible, so as not to create market imbalances.
Fourthly, in addition to technical efficiency in energy production and transportation systems, I would also mention the importance of energy saving. This point has been dealt with in Mr Linkohr's report.
The point relating to Community energy tax was dealt with by the Committee on Research, Technological Development and Energy with our support. The interpretation given is that the various energy taxes should be harmonized at Community level, possibly with a neutral global effect. With regard to the action the Commission will have to take at the Kyoto Conference, I hope it will be possible to find an ambitious common position with the United States, because that could lead to a broader consensus and I do not think any progress can be made by accepting further competitive disadvantages in relation to American industry.
Mr President, ladies and gentlemen, Mr Commissioner, first I would like to congratulate Mr Linkohr on his excellent report. It is not that easy for sustainable energy from renewable sources to get off the ground, largely because there is no market for it at the moment. Oil and gas continue to dominate energy consumption. Yet the industry believes that sustainable energy has a future. Shell, for example, is investing one billion guilders in a new division for solar energy. Shell is following British Petroleum (BP), which already has a separate division for solar energy. Both Shell and BP are focussing their attention on lowering the price of solar panels in order to develop a market.
In addition, investment in developing countries can play a crucial role in this. Two-thirds of the world, after all, is not yet connected to mains electricity. Large-scale solar energy projects contribute to the development of village communities and promote the use of renewable energy sources, thus preventing the emissions of CO2 .
My group is of the opinion that the political world and certainly Europe has the obligation to support such developments. Partly in view of Kyoto, the Group of the European Liberal, Democratic and Reformist Party regrets that time and again the Council refuses to allocate sufficient resources to programmes aimed at encouraging sustainable energy and energy efficiency. The sun rises for free, and I hope the Council recognizes that soon.
To conclude, Mr President, the Liberal Group takes the view that a Community energy tax is only feasible and acceptable when set against a reduction in tax on labour, thus retaining our industry's competitiveness. That alone will lead to new jobs and the preservation of existing jobs in Europe.
Mr President, first of all I should like to express our group's agreement with Mr Linkohr's report and with the clarifications which have been given. We also agree with the proposal for an International Climate Agency, which we think is a very positive idea. My region, Murcia, like other regions of Spain such as Valencia, Andalusia and Estremadura, and regions of Portugal and other parts of the world, has suffered the consequences of terrible floods and rains, which can be attributed to the effects of this climate change. So we are well aware of the importance of the Kyoto summit, and the contribution which the European Union should make to it.
However, we think it is important to get to the bottom of the problem, and not to avert our eyes when we are faced with something we do not like. I am referring to the fact that the root cause of these problems lies in the model of irreversible industrial growth which seeks continual increases in capital return, gross national product, profitability and competitiveness, with no thought for social needs or quality of life throughout the world. We need to change this model for one based on sustainable development and respect for nature, which can allow society to develop a similar attitude.
Therefore, although we agree with the report, we think that certain basic elements should be introduced, such as the European Union's firm commitment, given in Toronto, to move towards reduction, and not towards the precise opposite, which is what is happening. Our energy consumption is increasing by 2 %, which will not get us anywhere. Furthermore, other gases should be included in the basket of greenhouse gases, and there should be alternative models for everything which involves energy consumption. We also need to provide more funds to improve the situation in Europe, and to obtain commitments from the three main players: the United States, Europe and Japan.
Five years after Rio, and nothing to show for it except a lot of speeches and a lot of noise - some of it unfortunately just behind me. Absolutely no achievement. Nor are the Commission's reports on the subject very informative. They are vague, they lack ambition, they are insufficiently conclusive, and the biggest mistake is in the calculations - things simply do not add up. Our aim is to achieve a reduction of 15 % by the year 2010. Now the Commission says we need new nuclear power stations to reach that target. Even ignoring the fact that in most Member States these are quite unacceptable to public opinion, and the fact that their costs have grown much higher than those of gas power stations, there is still a construction period of 10 to 12 years, taking us into the year 2012, or at best 2010. How is that to be achieved in the time? What we need is a revolution in energy efficiency. We need a change in our road traffic, which is the largest emitter of CO2 . We need an energy tax, and of course we also need specific regulations for phasing in of energy from renewable sources.
Mr President, Madam Commissioner, Mr President-in-Office, last week Greenpeace activists, who had assembled outside the US Embassy in Luxembourg, melted blocks of ice to symbolize the thawing of the polar icecaps due to the greenhouse effect. If Greenpeace activists wanted to show that the United States' position was far from helping the cause of the environment, then NGOs are of the opinion that the Commission's proposals are also far from helping this cause and that they will certainly not prevent the greenhouse effect worsening.
Having said that, it has to be admitted that the approaches proposed by the Commission are worth considering. In this case it is about energy efficiency, about speeding up the establishment of renewable energy sources and, above all, about fiscal instruments. In this context, Mr President, let me recall the words of the President-in-Office himself, who last week stated the need to reduce taxation on labour and cease putting a financial burden on work, but also to introduce, at European level, taxes on CO2 and on energy. I am pleased that, for once, the ecologists' ideas have not fallen on deaf ears and I believe that, if the European Union truly wants to be credible at Kyoto, we must first of all start by imposing, for example, a tax on energy in our own countries.
Mr President, we need to be careful when we talk about global warming, because at the moment there is nothing to prove that human action is responsible for this. A few centuries ago the polar icecaps were melting at a far faster rate than they are today. That said, it is clearly safer to err on the side of caution and it is therefore right to move in the direction of a reduction in the production of greenhouse gases. But in this case the policy that is being followed, in particular by the majority in this House, needs revising in two areas.
First of all, the policy of globalization. The policy of free trade, and generalized free trade at that, which this House pursues by voting regularly, month after month, in favour of free trade agreements, promotes an increase in the production of greenhouse gases. In fact, each time a free trade agreement goes through there is an expansion in traffic, in movements of people and, of course, in the volume of goods transported. This is precisely what encourages the production of greenhouse gases. If we want to produce less greenhouse gases, let us agree fewer free trade agreements.
My second comment relates to energy. If we want to reduce the production of greenhouse gases, rather than fighting against them let us choose sources of energy which produce less greenhouse gases. And what is currently the energy which produces the least greenhouse gases? It is, quite simply, nuclear energy. Furthermore, France happens to be the country which produces the least greenhouse gases per inhabitant in the European Union for the very simple reason that, of the fifteen countries, it is the one that uses the most nuclear energy. With this in mind, the majority in this House should be a little more critical and a little more introspective, if they want to reduce the production of greenhouse gases.
Finally, and in another respect, this House does not set an example. With the multiple journeys it requires and its vast glass buildings, it is not one of the greatest reducers of greenhouse gas production, but that is another issue.
Mr President, currently there is a very expensive advertising campaign on US television in which people like the chairman of the Chrysler Corporation tell lies. This is the sort of lie they tell: ' If you took the measures that are necessary we would live in a life of dimming lights, turning off air conditioning, sacrificing our industrial competitiveness and curtailing our economic growth' . That is a lie. It is a lie that market forces are guaranteeing efficient behaviour.
If we undertook sensible policies, there are three things we could do which would almost eliminate the problem of climatic change. Over one half of the threat to the climate disappears if you use energy in a way that saves money - if, for example, your household appliances are efficient. You would eliminate another quarter if your farming and your forestry practices took carbon out of the air and put it back in the soil and the plants, where it should be. And the remainder would disappear if you took measures on other greenhouse gases like CFCs and methane.
If our buildings and, in particular, our houses were designed properly we could manage with hardly any heating or cooling equipment. I was in the Rocky Mountain Institute in a snow storm, with very little heating equipment in use and looking at and admiring the banana trees. This is quite possible. You can be in a temperature of 115ºF in California and feel comfortable with very little electricity used.
Power stations produce one-third of electricity and two-thirds of waste heat. With combined heat and power that could be eliminated. If we concentrated on hyper-cars we could have 70 % to 90 % fuel savings. In the United States petrol costs less than bottled mineral water. If we were more careful in the way we live and the materials we use, just as Mr Marset Campos said very clearly, we could eliminate this type of problem.
Let us think about the developing world and the energy needs there. Energy efficiency in the developing world is abysmal. It is dreadfully poor. One shameful thing we do is to undertake negative technology transfer and deliberately sell goods in the developing world which are not energy efficient enough to use in our world. That is disgraceful. Luckily, where poor people live, often there is a lot of sunshine, which makes quite clearly the case for renewable energy in the developing world.
Fuel cells, a technology of the future. Nuclear energy in the United States has cost US$ 1 trillion, one million million dollars. Yet, because it is so expensive it is not growing at all, any more than it is in western Europe. In fact, in the United States, it produces less energy than wood, even having cost that much.
Energy taxes need to be carefully thought about. They certainly are a mechanism but we must make sure that they do not have other unwanted effects. I am becoming attracted to trading as a way of meeting our needs. In the United States - and I speak so much about it because I visited it recently to study carefully what is happening in that country - they have trading permits for sulphur dioxide. The benefits have been far greater than anyone could have foreseen. Once it costs you money to pollute you are very careful. You get novel experiences. A group of children in New York City have bought sulphur dioxide trading permits and they are keeping those permits and not selling them in order to prevent pollution. Others are being sold, so I agree with those who say we must not shift the whole responsibility onto the developing world. But trading permits seem to work.
In a question like climate change, the European Union justifies its existence. It is a powerful bloc of countries whose climatic conditions could not vary more, from Lapland down to the islands of Greece, and where there is a huge variety of economic conditions. Let us use that strength in Kyoto to show what we can do.
Mr President, the main points have actually been covered already. I should like to restrict myself, therefore, merely to a few facts and to a description of the situation, which is none too rosy. We all agree on the facts. We must do something to improve the climate and see that our CO2 emissions are reduced. We disagree on the objectives. What percentage reduction do we actually want to try to achieve? How fast should it progress? There is complete disarray about the methods for achieving our goals, themselves as yet not even properly defined.
I must ask, Mrs Bloch von Blottnitz, what do we actually expect of the Commission? The European Union is too small, faced by this global problem, to work out solutions on its own. We at least need to have the USA on board. We need to show all industrial nations our determination and to lead by example. It is our duty to provide an example. It is our duty to show states which are still undergoing industrial development that there are other ways than the ones we have taken. These states do not all have to repeat our mistakes. We need voluntary agreements - my group and I would support that - which would then have to be kept. According to optimistic assessments eight thousand million people will inhabit this planet in 2050. Other calculations forecast even higher figures. If those eight behave then as five do today, our planet is really close to its end. We have got to act now!
Mr President, the problem of global warming is one that the European Union cannot ignore. The US must also play its part in Japan. Global warming is a problem of such magnitude that national policies alone are not effective. International cooperation is the bottom line. If bus and car emissions are maintained at their current levels then the average temperature could rise by 2 % compared to 1990 levels. It is worth bearing in mind that a 1 % increase can lead to ecosystem damage.
There have already been disastrous floods in Portugal, Spain, Somalia and Mexico this year. These disasters, while significant in themselves, may be only a portent of a greater global catastrophe to come. I am anxious about the potential damage to the Irish ecosystem with potentially dangerous effects on Irish agriculture and our tourism sector. In Ireland, as in all of the European Union, all sectors must play their part in tackling global warming.
For my part, I am wary of suggestions to introduce new forms of taxation. I believe it will be the hard-pressed consumers who will end up bearing the brunt. A report just issued by Ireland's Economic and Social Research Institute makes a significant attempt to quantify the cost of reducing gas emissions linked to global warming. The costs involved are very real, with direct implications for jobs, consumers and electricity generation. However, serious action is needed, and, to begin with, we need to examine what is known as 'demand-side' management. Energy conservation must be promoted on the supply side, and we must make sure that positive alternative fuels and electricity generating systems and renewable energy sources point the way forward. We must promote them.
In my own report I have said that the European Union must put in place a rigorous monitoring system of Community carbon dioxide and other greenhouse gas emissions at the earliest opportunity.
Mr President, we look forward to the negotiations in Tokyo with high hopes. But even if no satisfactory result is reached in Tokyo, the European Union will have to keep to its target. If the Union does not do so there is the additional danger that individual Member States will retreat from their targets, and that is why I do not entirely understand the Commissioneris reluctance to support the position set out in the resolution by Carlos Pimenta and ourselves. We must stick to the Union's targets, even if the results from Kyoto turn out to be unsatisfactory.
Mr President, the results under the Dutch presidency are to be applauded. Burden-sharing is a good thing. But it imposes extra responsibility on the northern Member States. Germany will have to show a 25 % reduction, and my own country, the Netherlands, a 10 % reduction, by 2010. It will be all the more difficult to achieve those targets, as the majority of the Liberal Group does not view nuclear energy as an option for a sustainable solution to combat the emission of CO2 until the waste problem is solved. "Après moi, le déluge' as we also say in Holland. Because, despite the two instalments of 750 million guilders which the Dutch government has allocated, we will not manage to reduce CO2 emissions to that extent. We will not be emitting 3 % less in the year 2000 than in 1990; in fact we can expect to emit 10 % more.
In that light, the attitude of the United States seems a little more realistic. Of course we must try to persuade them to go further than the target of stabilization in 2010. There is some movement within the Unites States, and that is what we have to build on in Kyoto. And we should not be to quick to congratulate ourselves on the virtue of our position when there is considerable scepticism about its feasibility.
Mr President, Madam Commissioner, I agree with my fellow group-member Pedro Marset Campos when he says that the most important measure for removing the threat of this environmental catastrophe would be a new economic model to lead us towards sustainable development. I also agree with the environmental groups who say that the European Union's stance is timid, and that we should aim for a greater reduction in the year 2005.
However, in reality, the European Union's proposal is the most advanced one available at the moment. That is what we actually have. Therefore, I agree with Mr Pimenta, the draftsman of the opinion of the Committee on the Environment, Public Health and Consumer Protection, and with the resolution and amendments of that Committee. I think the most important of these, as Mr Eisma has just said, is the one which says that the European Union must maintain its position and not retreat from it, even though other countries may continue to hide their heads in the sand. I know that is very difficult, because Europe immediately thinks of its own competitiveness, but if Europe does not go ahead with its decision to reduce emissions, the other countries will never do so. Madam Commissioner, your comment about the United States is very significant. During the preliminary meetings, as you so aptly said, they have taken a significant step in the wrong direction. Well, let us not allow ourselves to be led by the United States and Japan. Let us show them what our own position is, for although it may not go far enough, it is more reasonable than any other at the moment.
Mr President, I wish to ask the Commissioner how the European Union can so confidently in the preliminary negotiations for Kyoto offer the reductions that they have done and although we have heard this evening how important these targets are - 7.5 % by the year 2005 and 15 % by 2010 - how can we achieve them? We show no sign of implementing this in practice and it is clearly not possible to achieve success without clear objectives, targets, incentives and sanctions.
The Commission has made several proposals for programmes - Thermie II, Synergy, Save II - which were, however, not accepted by the Council or provided with adequate funding. Also, all progress towards introduction of a CO2 tax has failed in Council.
The most effective method of achieving a substantial reduction in emissions would be through a European Unionwide CO2 tax. This would restrict emissions within the European Union in the long term while advancing a strategy which would minimize the economic cost as a whole. A CO2 tax applied to all polluters should be used to reduce other taxes and applied equally to all sectors, for example agriculture and smelting. No one should be favoured or the whole basis of such a tax would be undermined.
Mr President, I come from a country which is, arguably, the best energy-endowed in Europe, namely Scotland. But I do not want to talk about Scotland today, I want to talk about countries on the far side of the globe, such as Kiribati, Tuvalu and Bangladesh which will bear the brunt of the rise in sea level if we do not take immediate action. I wonder whether this House could contemplate the disappearance off the map of these little countries like Kiribati and Tuvalu and the widespread devastation of Bangladesh, one of the world's most populous areas. That is why this debate is so important.
I should like to commend the points made by our colleague, Mrs McNally. I hope the Commissioner was taking copious notes and I hope she will use these as a blueprint for taking things further. So much is at stake and although the EU is not the world and therefore we cannot take the whole world's burdens on our shoulders, at least let us argue forcibly for the right policies and the right targets and go to Japan in an aggressive frame of mind to try to save the planet from a catastrophe.
Mr President, throughout this year, as we have gone from the recent G8 Summit to the UN Earth Summit and then on to the negotiations leading up to the conference on climate change in Kyoto, it has become very obvious that there are clear divisions on a global scale with regard to global warming, in particular on the targets to restrain emissions of the main greenhouse gas CO2 .
The current series of discussions have continued all through the autumn and are not yet at an end, but it is quite clear that we must come to some form of formal decision about the reduction in the emissions of greenhouse gases in Kyoto - in particular CO2 - and that must be done by the end of the year.
I am pleased to say that so far the European Union has maintained an honourable position. We are proposing that the by 2010 industrialized countries should cut their greenhouse gases by 15 % as compared with 1990. I am here tonight to appeal to the Commission and the Council not to retreat from that position. Indeed, I urge them not only not to retreat from that position but actually to seek wider agreement on the need, certainly in principle, for future measures which would in particular bring about an emission standstill in the next century and, possibly, take the concentration of carbon dioxide in the earth's atmosphere from an emission standstill of 550 parts per million down to perhaps as low as 350 parts per million. We cannot retreat from that position, we must accept that the negotiations at Kyoto are simply the first step.
Two weeks ago I was part of Parliament's delegation to Japan. I spent three days in Tokyo talking with Japanese parliamentarians, the Environment Minister and a number of other ministers. It was clear to me that they would be prepared to go further. The position announced by their Prime Minister, pushed by their industry ministry, was not a position they had agreed on a consensual basis. It is quite clear that they would be prepared to go further, and if we press them they will go further. We must take up that opportunity; we must unite with them to push even the Americans towards some form of action.
I would stress that there are a whole range of issues on which we should be able to find common ground. We must, for example, be prepared to consider very quickly the introduction of technology transfer to developing countries to ensure that they do not present a new series of CO2 emissions that cannot be controlled. We cannot in fact rule out the possible future role of nuclear power used in a safe and sustainable way. We cannot ignore the possible use of joint implementation. With sufficient safeguards, I am sure that could be a step forward. We have to realize that it is not just simply a question of CO2 : there are other greenhouse gases that we must deal with; they have to be part of the treaty.
I urge a note of caution on the question of emissions trading. That is a tool which has not achieved a great deal of success so far. It is worth exploring but I would not suggest that it is something we should engage in when seeking to achieve an agreement in Kyoto.
Finally, I urge the Commission not to relax its declared position. We should instead say that this is only the first step. We all have the future in our hands. The Commission and the Council in particular have the future in their hands. Future generations want them to stand firm.
Mr President, I congratulate the President-in-Office and the Commissioner, both on their statements today and on their indefatigable travel in this cause. Although occasionally I wonder, as we all flash around the world, exactly what kind of ecological footprint we are leaving in the wake of this debate.
Can I commend the Pimenta resolution to the House and concentrate my remarks on what needs to be done in Kyoto. As both our colleagues are fully aware, there are really two debates going on in Kyoto - a short-term one about timetables and targets, where we are the good guys and the Americans and the Japanese are the bad. The Americans are appallingly bad under pressure of that 30 million dollars' worth of advertising put up by the fossil fuel industry. It might better have been termed 30 pieces of silver.
But there is a more important debate lurking behind the argument about timetables and targets. It is the long-term debate about establishing a post-Kyoto Mandate that would produce what the Americans correctly point out we need: ' a global response to a global problem' . That means setting up an intellectual framework which will bring in the Chinese, Indians and the rest of the developing world. That has to be done on the basis of the so-called Convergence and Contraction analysis; sharing equitably the responsibilities for permissible emissions inside a global cap which is agreed by all.
If we are going to set up that intellectual framework we will have to do some institution-building. The Commissioner spoke about the debate being at a crossroads and she offered to build a bridge. I am not sure bridges are the only thing you should be building, Commissioner, we need some serious institution- building that incorporates an equitable idea and which can stretch the historical imagination of all those involved.
We do have a good precedent for doing that because this European Union of which we are part, is based on an idea of equity, based on a long-term sense of history. It is time that you, and the President-in-Office, should go to Kyoto and offer some of the lessons which we have learned in the European Union, as well as our recommendations on timetables and targets because we will need an institution in order to manage implementation, emissions trading and the rest.
I wish you luck in Kyoto and I shall be there breathing down your neck!
Mr President, ladies and gentlemen, we have gone from great heat to intense cold, from violent rain to drought. We no longer have the in-between seasons. In spring and autumn we go from very high temperatures, as if it were July, to very low temperatures, as if it were January. The winds are strong and devastating at times.
According to the FAO, the US Food Organization, the consequences of El Niño could be disturbing for cereals, tapioca, oil seeds, coffee, sugar, tea, bananas, tropical fruits, citrus fruits, grapes and vegetables and the repercussions could delay the planting of the rice seedlings.
The ACP-European Union working party on climatic changes and small insular States, of which I am chairman, has presented a draft resolution, approved unanimously by the Joint Assembly in Lomé on 30 October this year, on ACP-EU cooperation on climatic change and on the third Parity Conference to be held in Kyoto next month, to adopt a binding protocol, or other legal instrument, that will give rise to real reductions in greenhouse gases based on the Berlin Mandate, although we regret we cannot be present or represented in the Japanese city.
The variability of climate and the rise in the sea level are causing the coast to erode and the small ACP island states are particularly concerned because they are the most vulnerable in the global system of climatic changes. As their economic and social activities are mainly concentrated on the coastal regions, any small rise in sea level has a significant and profound effect on the local economy, on living conditions, sometimes even totally destroying infrastructures and houses.
This is because the aims of reducing greenhouse gas emissions, indicated in the EU contractual positions, by 15 % by 2010, with an intermediate aim of at least 7.5 % by 2005, are the absolute minimum acceptable and, in actual fact, we should be aspiring to a 20 % reduction by 2005.
We therefore believe that a full discussion should be held next year on the various energy options, paying particular attention to nuclear energy, hydroelectric energy and other renewable energies not emitting CO2.
I will conclude with the hope that agreement can also be reached at the Kyoto Conference with governments which take a diametrically opposed view.
Mr President, if I have understood what was said correctly, in Kyoto we will have a realistic objective, but the problem is whether or not we have partners - and indeed serious and reliable partners - who are in sympathy with this objective and the policies that go with it. I therefore want to ask the Council and the Commission whether they have, or whether they think they have, the means to exert effective pressure on the United States, so that it is possible for a reliable and serious agreement to be reached on objectives such as we have heard here and on the corresponding policies. If so, what are these means? Are you willing to use them? If these means do not exist, I would at least like to ask you if you are prepared to launch a large-scale campaign to inform and motivate the public regarding the seriousness of the issue, the proposals that have been put forward and the ways that exist to solve the problem, so that, at least at the level of propaganda, we can challenge the propaganda of the Unites States and other countries, which is being used to downgrade the issue and to ridicule efforts to change policy.
Mr President, ladies and gentlemen, we all know that we have to have an agreement on climate protection and reduction of greenhouse gases, in order to save mankind and the environment. The essence of the Pimenta report is that we have come out in support of a 15 % reduction by the year 2010, even if Kyoto fails to produce a binding agreement.
Madam Commissioner, I am very disappointed in you. Did I correctly understand you to say that you do not support these measures? Is the Commission not prepared to take on a pioneer role? I think we can only be credible when we make it clear that we - regardless of what emerges from Kyoto - are ready to reduce by 15 % by the year 2010. If we do not do this we shall be hiding behind those climate killers, the USA and Japan. I think that would be a declaration of environmental bankruptcy. It would be a step backwards, were the Commission not to make clear that we want to advance realistically, that we are at last ready to accept that there is a global catastrophe, and that we are taking steps.
I believe the European floods have shown quite clearly that we are not far away from that global catastrophe. Madam Commissioner, I urge you at long last to take on a vanguard role and to declare that we shall reduce CO2 emissions, so that we place other climate killers under pressure.
Mr President, there is an ever- continuing growth in energy consumption worldwide. As a result of this increase, carbon dioxide emissions are increasing too, and will amount to as much as 8 % by the year 2010. The decisions we have taken on energy policy should be long term and lead gradually to a considerable decline in carbon dioxide emission levels. It is vital that we get large countries at the Kyoto Conference, like the USA, Japan, Australia and Canada, to commit to targets after the year 2000.
It is five years now since the Rio Conference on the Environment, so it is high time we got real commitments worldwide and established deadlines. The problem of global warming will not be solved by an energy policy alone. For example, increased traffic exhaust is the direct cause of the rise in greenhouse gases in our atmosphere.
We must also include the existence of nuclear power as a way of expanding our selection of energy alternatives and especially of reducing carbon dioxide emissions. The production of energy cannot be based only on renewable energy resources. Their role in the whole energy-producing scenario is only marginal. The enhancement of forestry conservation worldwide is an effective way of tackling the problem of climatic change. Trees absorb carbon dioxide. We must ensure that felled trees are replaced, in one way or another, with new trees.
Finally, I would like to state that I can no longer believe in the idea of a new international climate agency. Political support for the implementation of a climate policy is needed, but it will not come from reeling out a lot more red tape.
Mr President, limiting emissions of greenhouse gases is one of the great environmental challenges of our time. Even if we do radically alter our policies today, we know that emissions are going to increase for decades to come. This requires major and rapid changes in our transport and energy policies. It also requires a very high carbon tax.
Our group naturally supports the Linkohr report, which is an excellent concrete report. Not least we support the proposals for monitoring and sanctions, which are very important.
Leading up to the meeting in Kyoto, the EU's line and proposals are better than those of the Americans. In spite of that the EU's proposals are actually insufficient if you look at what nature is suffering. After all, nature's limits must be more important that the limits set by the USA. That must also mean that the EU, regardless of the outcome of Kyoto, should go ahead and try to achieve the goals which have been set. I therefore agree with Mr Eisma and Mrs González Álvarez, for example, who have suggested this here before.
I would also like to complain about the Swedish government's position on this issue. Sweden is one of the countries which callously expect to increase emissions of carbon dioxide in the coming years.
Mr President, my thanks to Mr Linkohr and Mr Pimenta for the reports they have presented on behalf of their two committees. I attended the Rio follow-up conference in New York as one of two representatives of the European Parliament. I praised the Commission at that time because it came out in favour of ambitious reduction objectives for Kyoto, even though we have to admit that, in view of what Mr Linkohr rightly said, these can only be a very first step and are not actually enough. It is what is practical today, though, and for that reason we must support the Commission on this point.
The climate catastrophe will have many devastating effects. That has already been said. I would mention one point perhaps deserving of a greater public airing, and that is the effect on health. Because of the changes in climatic zones we in Europe will become subject to tropical diseases hitherto unknown here. I believe that when people fear for their own health they perhaps begin to think a bit more deeply. President Clinton also mentioned this in his speech in New York. It is most unfortunate that although that speech contained a few good points, the USA had to adopt such a restrictive position. The reason for it is that industrial lobbyists there are spreading stories of a crisis scenario, a catastrophe scenario, if serious reduction objectives should be decided.
I believe the opposite is the case. We can give many good reasons for that. I shall cite one practical example, and everyone there in Kyoto should ask the Americans if they could not put an end to it. I am frequently told that people in many open-plan offices in the USA wear jerseys in summer because the air-conditioning is badly set. I do not think it would have anything to do with a reduction in living standards if this were ended by using modern and more efficient technology. We do not have to go back to the caves, but we must advance to better efficiency. The Commissioner should do more in this respect.
Mr President, the Kyoto conference on our future climate is, in my opinion, an extremely important event. As a citizen of the European Union, I am proud of the negotiating position which has been adopted, and which means a reduction of greenhouse gases by 15 % from the 1990 level by the year 2010. That is an ambitious target which I hope will influence others in Kyoto.
I am also deeply concerned about my own country's efforts leading up to this conference. In the past Sweden was the first country to set tough targets for carbon dioxide emissions in 1988, entailing unchanged emissions from 1987 onwards. We even managed to reduce emissions.
Leading up to the Kyoto Conference, we in Sweden have now been given permission to increase our emissions by 5 per cent up to the year 2010. The reason for this is the closure of two nuclear reactors in Barsebäck, both of which work very well and have a high safety standard. If Europe followed Sweden's example, the European Union might just as well forget about going to Kyoto. It would make it impossible to go there with the current ambitious objectives.
For the EU to be able to live up to its goals, it is necessary to introduce financial instruments. I hope it will be possible to introduce a carbon tax at EU level. Sweden's experience is that the tax has a significant effect. There is a transition from fossil fuels to biomass fuels in lots of places in our country, which is largely due to this tax.
Vehicles are responsible for substantial emissions of greenhouse gases. In Europe we have a rapid development of vehicles driven by alternative methods, such as electric vehicles and hybrid vehicles. The City of Stockholm has just bought a substantial number of electric vehicles from Italy. It appears that technical developments in this area are progressing faster than we think. So there are grounds for considerable optimism.
Mr President, at this stage in the debate I think most things have already been said, and do not need to be repeated by me. However, I do think it is important to convey the message that Parliament is going to support the position of the Commission and Council. It is essential for the Community institutions to share the same objective, which will enable them to negotiate from a position of strength.
Having said that, and on the subject of the European Union's internal policy, I think it needs to be pointed out that not all governments have achieved the targets they committed themselves to at the Earth Summit. So our internal policy needs to make strict demands. Complementary policies have not been developed either, as Mr Linkohr so rightly said. Our Member States have to make a major effort, and we must of course call on the governments to reach an agreement about the distribution of the remaining 5 % of the commitment, in addition to the 10 % which has already been agreed.
Next, I think we have to make a clear distinction between problems caused by the emission of gases in general, on the one hand, and the overall phenomenon of climate change on the other. There is much more to climate change than just gas emissions, and there are scientific phenomena which have not been analyzed sufficiently on a global basis, but which nevertheless need to be kept in mind: the influence of solar emission cycles cannot be ignored. However, this phenomenon requires deeper scientific analysis. As for negotiations with third countries, it is certainly very important for the European Union to convey the message that whoever produces the most pollution has to provide the most help. Therefore, we have to make the public understand that breathing costs money - that is also important for the European Union's internal policies.
Mr President, Mr President-in-Office of the Council, Madam Commissioner, it is very strange that the same date and the same figure crop up twice in European Union documents: the year 2010 and the figure of 15 % apply both to the reduction of carbon dioxide emissions and to the contribution of renewable sources to the supply of raw materials for energy production. This strange coincidence should make us stop and think, especially if we remember that, as Mr Linkohr's report says, the Commission's relevant Directorate-General predicts an 8 % increase in carbon dioxide by that same date. The fact is, energy consumption is increasing all the time and nobody can stop it. Nobody can prevent it. No agreement can avoid it. It is not just us: the developing countries are growing at the fastest rate - China, for example, with its coal.
So we need to find alternatives. One of these, obviously, is nuclear energy. Just as obvious, however, is the fact that people just do not want the use of this type of energy to be increased or extended. That leaves only one choice: to rely increasingly on renewable sources of energy. A lot of data was published recently in an article by a renowned specialist. For example: the wind industry is growing by 25 % every year; in eight years, the world market in solar cells grew from $340 million to $900 million; and the big energy companies are moving more and more towards this sort of energy. Mr President, what we need is the political will. The Commission needs it and, above all, so does Parliament, composed as it is of the representatives of the people of Europe. If we had that political will, then perhaps the Member States would too. At the moment, they do not possess as much of it as they should.
Mr President, ladies and gentlemen, may I first of all congratulate Parliament on this debate. Above all I want to congratulate you on your support for the Council and the Commission. At Kyoto we will work with determination to negotiate an ambitious agreement. After Kyoto, we will need to establish the necessary measures to achieve the reduction rates on which we will have agreed. Various Councils will be responsible for the matter and we will take decisions on the basis of proposals from the Commission.
Allow me to make a number of comments on the points raised during this debate. Firstly, regarding job creation in the environmental sphere, we must explore all possible paths. Both the Commission and the Council are aware of the efforts necessary to create jobs in the area of the environment and reducing greenhouse gases.
Secondly, regarding harmonization and an increase in energy taxation, we must remember that unanimity is required within the Council to take such a decision. It is a big problem. The Luxembourg Presidency firmly intends to move in this direction, if there is unanimity. An increase in the taxation of energy could be advantageously combined with a reduction in the costs imposed on labour. I am sure that the President of the Council will do his utmost to obtain, at the Employment summit due to take place at the end of this week, a decision in principle along these lines: combining a reduction in the costs on labour with an increase in the taxation of energy.
Parliament has laid great stress, and the last speaker reminded us of this, on the issue of renewable energy sources. It has to be said that we have at our disposal nearly all the necessary technology for the development of renewable energy sources. We now need investment, not only from the governments and the Commission, but also from the private sector and we need to create conditions which will encourage industry to invest more in alternative energy sources. We fully support the objective of increasing the use of renewable energy within the Community from 6 % to 12 %, as a proportion of all energy used.
There has been a lot of talk abut industries which are opposed to measures against greenhouse gases. I recently had a similar experience in Luxembourg, with a large American multinational. When you negotiate seriously with an organization of this size, a large subsidiary of an American company, you can come to an agreement. This group said it was in agreement with testing for alternative products, not only in Luxembourg but also in the United States, because its members have very clearly understood that they could be the first to offer alternatives on the world market as soon as they have them. Therefore I believe that if the political will to negotiate firmly with industry exists, we can also come to an agreement with the United States on this subject.
I would like to come back to a point raised by several speakers: the European Union proposals for Kyoto. I can only confirm what the Commissioner just said on this. The European Union proposals for Kyoto are not unilateral reductions but proposals in support of our position at the Kyoto negotiations. So our objective at Kyoto must be to obtain an ambitious agreement on this point, and I agree with everyone in recognizing that the United States has a very important role to play in this respect. After Kyoto, the Council has decided to raise the question of the transformation of negotiation proposals into unilateral reductions, but only after Kyoto. This is in fact what the Council decided at its ordinary meeting on 16 October. It will therefore certainly not be done before Kyoto, but perhaps afterwards. I am not even sure myself, it is for the Council to decide. In any case the Presidency has the firm intention of putting this question on the Council's agenda so that there is a decision on this.
Mr President, I would also like to say thank you for the debate, which I feel has been very constructive, and I would just like to make a few remarks. I would like to stress, as Environment Minister Lahure said in his last comment, that this debate today has been about how we can strengthen our position relative to the other players at Kyoto as far as possible. I think it was Mr Bowe who said that the Japanese were certainly open to more pressure, and we hope that other countries are too. The question is now very largely how we can put pressure on other countries so we can achieve the highest possible targets in Kyoto. We will have an opportunity of discussing how we can do that later, and how we will achieve the results in the European Union. And, as many of the speakers have emphasized, there are a lot of useful proposals.
I heartily agree with the comments which Mrs Granitz made on the possibility of linking this debate to the question of jobs as well. I also believe (as we have emphasized in our communication) that a sensibly implemented policy offers some opportunities for jobs and not the opposite, as we sometimes hear, and it is true that there are still some unused opportunities in working with industry. On the proposal for an international climate agency, I would like to say that, strictly speaking, something of the sort was established under the UN and based in Bonn, and it may well not be very sensible at this point in time to weaken this institution by trying to set up another one.
In my view, we in the EU, with the targets we have established and the supplementary policies which have been passed, are well equipped for the negotiations. The only thing which amazed me during the debate was that some people have said that we in the EU do not have very ambitious targets. It is true that, as many people have said, that when you look at the size of the problem, there was nothing to stop the targets being higher, but if on the other hand you look at what we have been met with from the other countries, there is no doubt that the EU has played a leading role here, and of course we also intend to play that role in the run-up to and at Kyoto.
The debate is closed.
The vote on the Linkohr report will be taken at 12.30 p.m. tomorrow.
The vote on the Council and Commission statements will be taken on Wednesday at 12 noon.
Customs union with Turkey
The next item is the report (A4-0276/97) by Mr Kittelmann, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposal for a Council Decision on laying down the procedure for adopting the Community's position in the Customs Union Joint Committee set up by Decision No 1/95 of the ECTurkey Association Council on implementation of the final phase of the Customs Union (5372/97 - C4-0081/97-96/0020(CNS) (Renewed consultation)
Mr President, ladies and gentlemen, unlike many debates we hold on Turkey, here we have a task that is more concerned with technicalities. It has to do with the fact that a Customs Union Joint Committee is to be established. The Joint Committee, pursuant to article 24 of the Association Agreement, has to advise the Association Council, consult internally - this relates to exchanges of opinion and experience - and make recommendations to the Association Council.
The European Parliament had already expressed its opinion at its sitting of 18 July 1996 on the proposal for a Council resolution to define the procedure, passing it by a large majority. The Council resolved on 19 February 1997 to consult the European Parliament once more on the same proposal in accordance with article 113 of the treaty.
The Committee on Foreign Affairs, Security and Defence Policy examined the draft report at its meetings of 16 and 24 September. At the latter meeting the committee adopted a draft of a legislative decision by 23 votes to one with one abstention.
We have examined the legal basis, i.e., whether article 113 was the correct one. The Committee on the Rules of Procedure, the Verification of Credentials and Immunities proposed the use of another legal basis. The Committee on Foreign Affairs, Security and Defence Policy, together with the Committee on External Economic Relations, which had also unanimously voted for it, resolved in the light of legal opinion to use article 113, because article 113 is essentially for commercial agreements and is therefore perfectly appropriate.
An essential element of the legal opinion was that the legal basis became unimportant, once the Council accepted the recommendation from the European Parliament guaranteeing the right of Parliament to be kept informed. In these circumstances the proposed new legal basis could be accepted, quite independently of the fact that it was in any case what we wanted right from the start.
I would briefly add that though we often discuss a range of problems during political debate, here we are dealing with the maintenance of a contractual regulation: the preparation of the Customs Union by the Association Council.
Finally, I should like to point out that in this matter of the functioning of the Customs Union we have in the past repeatedly stressed that the European Union has been the beneficiary of customs union. With our unbelievably large export advantages we will gain goodwill from the fact that Turkey will import goods from the European Union with little formality, and it is our duty to do everything possible to establish a balance of relationships within the Customs Union between the European Union and that country.
I am sure we shall do our duty today during the voting, and I would ask you to agree with the large majorities on the Committee on Foreign Affairs, Security and Defence Policy and the Committee on External Economic Relations, and pass the resolution.
Mr President, as Mr Kittelmann has said, the issue is political, and there are technical aspects to it as well, with matters of regulations and a succession of decisions by both the Council and the Commission. Mr Kittelmann touches on all these in his report and I would have no difficulty agreeing but for the fact that we must look at the matter politically and substantively.
First of all, this Parliament has judged the Customs Union with Turkey on the basis of promises that Turkey will comply with certain basic preconditions concerning issues of human rights, democracy, state of law, and cohabitation in accordance with international regulations as regards the Kurds, the Cypriots and Greek-Turkish relations.
Secondly, Parliament has agreed that an annual report will come before it so that it can monitor whether these conditions are being adhered to. We may agree to any regulation on the condition that these two basic points are being observed, that is, Turkey's compliance with the preconditions and parliamentary control based on the Commission's report as to its compliance. Anything other than this is sheer perversity and only serves the selfserving economic, commercial and politically strategic objectives of various large powers.
Mr President, a year and a half ago we stated quite clearly the conditions under which we would agree to a Customs Union, and because of that there has been a long drawn-out concerted action against us. Now the Council wants to push through regardless an amendment to the basic law, and that without any debate. We are to be kept retrospectively better informed, as far as Customs Union is concerned. The concerted action against us was, it seems, just a pilot exercise.
Last year we insisted on being heard beforehand, but now that is all to be pushed aside. I believe this amendment in favour of article 113 is simply not applicable, and in its opinion the Committee on Legal Affairs even spoke of dangerous prejudice. Up to now the losers from Customs Union have been small and medium-sized businesses in Turkey, whereas EU exporters have been raking in ever-increasing profits. This imbalance is ruinous for Turkey. We have said right from the beginning that Turkey's acceptance path into the Union should not be obstructed. Turkey must be able to participate as an equal partner in the negotiations for the European Conference. The prerequisite for that is, however, the democratization of Turkey, respect for human rights and a political solution to the Kurdish problem. That includes also the cessation of all aggression in northern Iraq. We shall unfortunately be unable to vote for this report.
Mr President, over and above its technical aspects, Mr Kittelmann's report provides us with an occasion to take stock of our relations with Turkey and, above all, to evaluate whether the political objectives which were put forward to justify the need for a customs union have been, or are being, achieved. The majority of this House had considered that the increase in prosperity which this agreement would entail for Turkey, and the political signal that it would give, would anchor Turkey for good in the camp of democracy, blocking the rise of Islam.
The reality has been completely different since hardly a few weeks after the approval, on this basis, of the Customs Union agreement with Turkey, the Islamic Party came to power in Ankara. Another argument had been put forward at the time: the Customs Union was to substitute for Turkey not joining the European Union and would constitute the framework within which our relations with this very close neighbour would fit.
So, there is more ambiguity than ever. Mr van den Broek indicated, when Agenda 2000 was presented, that Turkey felt it had a vocation to be a part of the Union, and Ankara is going to participate, against the wishes of many Member States, in the conference of candidate countries. This continued ambiguity gives rise to illusory hopes and, for Turkey in particular, the hope of achieving a status to which it cannot lay claim. I fear that disillusion and blackmail, today regarding the Customs Union, tomorrow regarding Cyprus, may deeply trouble our relations with this great nation.
If, at a time when a specific framework for cooperation that is adapted to the importance of our relations with Turkey is being clearly heralded, we prefer to persist in this deviation rather than follow up a fruitful cooperation, then we risk compromising the good relations which have been built up by several of our Member States and of raising artificial and dangerous antagonism. I believe, Mr President, that it is high time to correct this direction and to base our relationship with Turkey on something other than ambiguity.
Mr President, most decisions of the Joint Committee are implemented under article 113 of the EC Treaty. This relates in particular to the protection of free trade. However, Parliament' s Legal Department has shown, on the basis of Court of Justice precedent, that the Joint Committee should not limit itself to powers under article 113.
Legally there is little to be said against the Council's decision to apply article 113 to the position of the Joint Committee on the customs union with Turkey, instead of article 235.
It is curious that the European Commission initially chose article 235 as the legal foundation without giving the reason behind it. On the contrary, the European Commission itself indicated itself that the powers of the Joint Committee fall under article 113. Can the Commission explain why that illogical basis was chosen at the time?
The Committee on Legal Affairs opposes the amended legal basis and in so doing refers to the decision-making procedures in the Committee for the European Economic Area and in the Association Council with Turkey. That comparison falls short, however, as the Joint Committee deals with a defined, limited sphere, namely customs unions and certain provisions on intellectual property.
The Committee on Legal Affairs also fears that the change of legal basis damages the institutional balance in the Community. That fear seems grossly exaggerated. The proposal is about decision-making in a committee. It is difficult to maintain that the Council should consult the European Parliament before every meeting of the Joint Committee. Parliament has been promised an annual report on the decisions. That is more than enough.
Clearly we are happy to agree with Mr Kittelmann's report, which deals with this difficult problem in a lucid way.
Mr President, I would like to start by saying thank you for all the work the rapporteur and his predecessor, Mr Matutes, have carried out. The proposal for a decision which has been discussed today, was drawn up by the Commission in January 1996 to enable the Community to establish its position at the EC-Turkey Customs Union Joint Committee. It is clear that the outcome is article 113 of the treaty because the Commission took the view that a technical role which was involved, thus falling within the sphere of application of article 113 of the treaty. The new report before the European Parliament today is about the legal basis for the proposal, which was amended by the Council after Parliament delivered its first opinion. The Commission has no problem approving the new legal basis the Council wanted. The approach on which it is based differs from that of the Commission, but it is also correct. The Commission therefore agrees with the conclusions of Mr Kittelmann's report. In particular, the Commission believes that changing the legal basis in no way affects either how the Joint Committee works or the rights of the European Parliament, something which Mr Kittelmann's report very much emphasized. And, finally, I would like to add that it is important that this legislation is implemented as soon as possible, so that the Customs Union Joint Committee can operate effectively.
The debate is closed.
The vote will be taken tomorrow at 12.30 p.m.
Higher education
The next item is the report (A4-0358/97) by Mrs Heinisch, on behalf of the Committee on Culture, Youth, Education and the Media, on the proposal for a Council Recommendation on European cooperation in quality assurance in higher education (COM(97)0159 - C4-0263/97-97/0121 (SYN))
Mr President, ladies and gentlemen, in the Committee on Culture, Youth, Education and the Media we repeatedly stress the importance of mobility, not just for European integration, but in particular in preparing our young people at an early age for the demands of working life. Globalization is going full steam ahead. It is becoming increasingly important to learn languages, to become familiar with other cultures and to adapt oneself flexibly to the customs of other lands. For these reasons I have very much welcomed the Commission's initiative for the establishment of a European network for quality assurance in higher education.
But I do think the title of the proposal was an unfortunate choice. The main thrust here is an opportunity to encourage mobility, rather than ensure quality assurance in higher education. Of course it is also important to demand a certain quality level within all European Member States. This should be a minimum requirement which must be met, and which guarantees that quality in our places of higher education does not decrease, but improves wherever possible. It is only in this way that our universities can continue to withstand the pressure of international competition. Member States point out quite correctly, however, that the detail of education does not fall within the competence of the European Union. In my report, therefore, I have tried in the first part of the proposal - which challenges Member States to develop a system of evaluation - to emphasize quite clearly the independence of the universities.
The Commission's proposal is primarily aimed, however, at giving students and teaching staff information about courses on offer, course aims, and diplomas available at universities in various Member States. This is intended to facilitate the search by higher education centres for partner universities, and the individual selection by students of courses abroad. This is most welcome, because I personally learn over and over again from students how often enthusiasm and interest in neighbouring countries is stifled by inadequate information.
The Commission's proposal provides that it alone will undertake the construction of the European network. I do not believe this is sensible and I understand why the Member States are opposing it. The establishment of this sort of network can only take place on a basis of mutual trust and with cooperation. It is hard to envisage a European network without national frameworks and the creation of national networks. On those grounds the Committee on Culture supports my amendment for these demands to be addressed both to the Commission and to Member States.
The funding of the network remains a sensitive point. The proposal foresees financing by the Socrates and Leonardo programmes, but without the joint approval of Parliament. It has been said, however, that networks can be set up within the existing proposals for electronic networks in Socrates and Leonardo, and for that reason I welcome the proposal.
The proposal also deals with the first recommendation on education under article 126. I support this for its own sake. In order slightly to reduce the obligations in the proposal, however, I have replaced some of the executive measures with less compulsory terms. I am pleased that the Committee on Culture has accepted these. Also accepted was my proposal for a definition of the term "place of higher education' .
Let me just touch on a few points in my report which seem to me to be particularly important. I have suggested that the central and eastern European countries should become involved at once in the evaluation process and the creation of the network. Obviously their specific problems and situations must be adequately taken into consideration. It also seems to me to be important for research and training to be evaluated, as I am convinced that they are essential to our future knowledge. Furthermore, I think we must work out a comprehensive and generally agreed definition of quality within the overall drive for quality assurance, so that all higher education centres can identify with it and so that it can be used for the evaluation of student courses. Without such general agreement it will be exceptionally difficult to carry out evaluation which is applicable throughout Europe. Unfortunately, this proposal was rejected by the Committee on Culture, but as it seems to me to be really important, I shall reintroduce it on behalf of the Group of the European People's Party, and hope for the Commission's support.
There is great deal to be said for this network, ladies and gentlemen, for transparency in the quality of places of higher education, and for mutually confident cooperation in this field between the Member States. For this reason I hope that the Commission will accept our amendments and, with the support of Parliament, remove the obstacles to student mobility that still, unfortunately, exist.
Mr President, quality assurance in higher education is a difficult and multidimensional matter, because it combines problems to do with differences in systems, educational traditions, and, in particular, the accountability of examinations. The evaluation of higher education must not lead to an attempt to grind down differences in culture. The aim must be for a more even spread of the composite effects of broadlybased harmonization. All the EU countries must get involved. It is also important to provide for the employment needs of new graduates. Mrs Heinisch underlines very clearly, in my opinion, the crucial importance of selfevaluation by higher education itself, along with the so-called expert from without. Students in higher education themselves play a key role in the evaluation of education. A student's feedback on a year spent in a foreign university passed on to his/her own university or college is very valuable. Researcher exchange programmes also have correspondingly positive effects, especially in the making of human relationships and the creation of trust. For this reason, for example, the student exchange Socrates programme is so important that its resources must never be cut, whatever the case, but rather, considerably increased.
Quality assurance in higher education is one of the most vital keys to development in the creation of a more open and aware society. I would have hoped that the Commission might have made bolder suggestions for concrete measures to improve evaluation. The utilization of technology should be top of the agenda. The latest Internet facilities and general college networking projects in electronic form would be golden opportunities for the evaluation of education. These would involve essential factors affecting evaluation: fast and widespread information exchange, common experiences and a better understanding of cultural differences.
Mr President, I would first of all like to congratulate my colleague, Mrs Heinisch, on the work she has done regarding the Council's recommendation aimed at guaranteeing the quality of higher education.
This recommendation invites all Member States to consider equipping their systems of higher education with mechanisms of evaluation and quality assurance.
The Commission starts from the principle that it is important, in order to evaluate the quality of higher education, to base it on European cooperation, on transnational exchange of experience and on the positive advice of experts. I fully support this view, but I think that the objective is commendable precisely because it enables us, through this evaluation, to better comprehend the strengths and weaknesses in the educational systems of different European establishments.
But for all that, the creation of a European network of quality assurance must not be too hasty. The idea of quality assurance is a difficult concept to define and, furthermore, I fear that we risk ending up with a hierarchical list of higher education establishments.
The amendments that I have proposed on behalf of the Group Union for Europe extend the thinking of the rapporteur. We must not challenge the cultural diversity of European education systems, which is of real value. We must also preserve the autonomy of establishments and, thus, of the policies of the Member States of the Union in this regard.
Furthermore, economic issues must not threaten the academic value of teaching as a whole. The selective demands of the labour market must not mean that the greatest emphasis is put only on training oriented in this direction. Vigilance is therefore called for.
The difficulties in tackling this subject stem from the fact that we are treating both universities and technical establishments of higher education in the same way. Everyone knows that they do not serve the same purpose and they cannot therefore be judged by the same quality criteria, which will be difficult to define and of which the broad outlines must be clarified.
Mr President, progress in education is one of the EU's main aims, but responsibility for school systems and educational content lies clearly at the national level, in other words, with the Member States themselves. This principle must be borne in mind when discussing European harmonization in quality assurance in higher education.
Harmonization is meaningful if it brings something valuable with it and if it helps European colleges of higher education to do their proper job of improving research and the quality of the education offered. This aim will not be fulfilled by creating a centralized, uniform European scheme of evaluation. Itemized standards and rulings from the Community will not work if the variety and independence of colleges of higher education as well as the essential authority of each of the Member States are to be respected. Fortunately, the Commission's proposal has been improved through feedback on the part of Member States, and Mrs Heinisch's report puts forward important improvements in the area of broader harmonization.
The goal of harmonization in education is to enhance European competitiveness and promote the movement of students and researchers. For that we need still more information on the structure and content of education in other countries. It is by means of fruitful harmonization that absolute trust can be built for an improved knowledge of systems. We can learn of other practice and experience, although, at the same time, we also make a stand for the wealth that exists in cultural differences, which is visible, too, in our educational systems.
It is on the basis of these principles that the creation of a European quality assurance network can be given support. And the main task of the network will be the exchange of knowledge and experience, as well as technical assistance to Member States in creating methodologies for evaluation. It will be especially important to find ways to integrate graduates into the labour markets more effectively than now. To achieve that, we will need very extensive dialogue on the subject of future needs and improved training to meet those needs.
Mr President, the idea of promoting a top class, truly European university is gaining ground. Recently, in a French evening paper, two renowned universities stated their desire for its creation. We must applaud such initiatives but, if the idea makes headway, we must not underestimate the distance to be covered, nor the obstacles to be found along the way.
That is why this recommendation from the Commission, as unambiguous as it is, comes at the right time and I would furthermore like to congratulate Mrs Heinisch on the quality of her work. In fact, as she quite rightly emphasized, the independence of higher education establishments remains a priority that must not be put in jeopardy by a desire for rationalization. Furthermore, university cooperation is today built upon a certain number of programmes which are the basis for European policy in the area of university education. I am talking about the Socrates and Leonardo programmes.
Above all else, they must be provided with sufficient financial resources. For when all is said and done what is it that guarantees the quality of teaching? It is the Member States themselves perhaps, but it is also the recognition of the university community as a whole which, at a European level, authenticates it through exchange and cooperation mechanisms.
We must not lose sight of this idea, particularly at a moment when, within the perspective of enlargement, a certain number of CEECs are being included in our youth and education programmes.
Mr President, the mobility of students and scientists within Europe is still at far too low a level. Particularly in the field of university education a process of integration should be developed, a process which is permanent and consists of many levels, and which can function without an expensive institutional infrastructure. Cooperation between higher education establishments is currently hindered by a lack of knowledge about the higher education structure in other countries, about the quality and content of student courses, and above all about examination methods and final examinations.
Evaluation research could contribute here to valuable enlightenment and encourage mobility amongst students and scientists. Greater mobility and a networked education would bring untold benefits to Europe as an economic entity. The encouragement of quality assurance and cooperation between centres of higher education, however, can only function on trust. Any apparently forced marriages, whether they be by the state or by the Community, must be excluded from the outset.
Cultural variety, which is expressed in the diversity of educational systems, must be respected. The basic concepts of transparency and subsidiarity have particular importance in the context of the autonomy of higher education centres and the maintenance of their unique identities. At a time when unemployment is first on the agenda of all European institutions, I think it is extremely important that this subject should also include employment policy arguments. I have in mind, for example, the mutual recognition of diplomas, and the easing of the transition into working life.
Mr President, I wish to begin by saying that I am broadly in agreement with the paper presented by the Commission and most certainly with the report by my colleague Mrs Heinisch and the amendments she has recommended.
I think all of us in Europe are now agreed that employment is a high priority and that we are going to help employment, in particular the employment of young people, by making the single market work well and by having a well-educated population. This paper goes some way towards that.
There is still no easy acceptance across Europe of higher-education qualifications. For example, in the Committee on Petitions we are still receiving petitions from citizens of Europe who find that their higher-education qualifications are not accepted in one country or another. Involving foreign experts in the process of quality assurance would help us in very many ways to ensure that educational levels and provision in one country are accepted in another.
I would also endorse Amendment No 59 which states that all players must be involved and spells out who those players are. Students have already been mentioned but we must not ignore the business community or professional associations. They most certainly must be involved in quality assurance.
Finally, as one who has been involved in quality assurance in educational procedures in the United Kingdom, I urge the Commission and anybody involved in this to keep it simple: we do not want too much bureaucracy or a procedure where form-filling and record-taking are seen as important rather than delivering good education, which is what is called for.
If we work on this report we will help higher education, the single market and young people to get the employment that they need.
Mr President, ladies and gentlemen, I would like first and foremost to thank Parliament and the rapporteur, Mrs Renate Heinisch, for the speed with which they have dealt with this proposal on a very important issue but one which is also, as has also been emphasized, open to debate.
At the request of the Council, presented as part of its conclusions in November 1991, the Commission initiated a number of pilot projects during the course of 1995-1996 to test different methods before it produced its proposals on the position. Everyone who was involved in these projects, whether they were representing ministers, rectors, further education institutions, authorities responsible for quality assurance, all insisted that the Commission should do something to promote EU cooperation in this field. It is worth noting that as we have entered the information society it has become of decisive importance for the citizens of the EU that the standards of quality in education are set very high. To promote such quality education has now become the job of the Community.
It is a virtually impossible task to define what the term "quality' means in terms of further education, given that the education systems within the EU are as different as they are, which is also apparent from the debate here this afternoon. So we have not even tried. How can we give a single definition of the different working methods, the different basic views and the different traditions which are indissolubly linked with each education system? If we follow this approach and follow the principles which should be the basis for the different assessment systems, this will create the necessary support in partnership between the universities.
So we hope that the lack of understanding and the resulting lack of support in the future will give rise to far fewer problems in terms of, say, recognition of examination certificates and hence the true freedom of movement of labour. It should be noted that most of these problems are due to a lack of knowledge of what education has been received. In view of this, establishing a European quality assurance network consisting of representatives of the authorities responsible and linking universities in the Member States could help bring about a better exchange of experience. I would like to state that it is the Commission's wish that this approach should be a useful tool for the players who are responsible for evaluating the quality of education. By definition, this tool can be indicative or prescriptive, and it cannot be too specific.
I would therefore like once again to thank the rapporteur, Mrs Renate Heinisch, and the other members of the Committee on Culture who have produced the proposals for changes or indeed improvements and additions to the text without changing the tenor of the approach itself. I am thinking here of the 17 out of the 38 amendments proposed which the Commission is inclined to approve. The changes we have therefore decided to make are amongst others those which relate to the variety of the education system, the independence of further education institutions and the Member States' wish to play an active role in setting up a European quality assurance network. The Commission cannot accept the other 21 changes, amongst other things because they include what we regard as inappropriate additions, such as references to non-member states and even research. Secondly, because they remove the reference to the Commission's White and Green Papers, and those provide the basis for the approach explaining the connection between the needs of the labour market and society in general. And thirdly, because they propose a summary presentation of the different stages of evaluation and of those involved in the individual stages, instead of the detailed, analytical presentation which the Commission has used. With that, I want to thank you once again for the debate here this afternoon.
The debate is closed.
The vote will be taken tomorrow at 12.30 p.m.
Amendment of Rule 154 of the Rules of Procedure
The next item is the report (A4-0345/97) by Mr Dell'Alba, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on amendment of Rule 154 of Parliament's Rules of Procedure concerning the report for the Parliamentary Assembly of the Council of Europe.
Mr President, ladies and gentlemen, while technical in nature, this rule change has a certain symbolism, particularly when debated in this Chamber, which we are sharing with the Council of Europe at least until next year. What is it about and which report was I responsible for? With the aim of making our regulations more legible, several months ago Mr Ford proposed deleting the reference to our relations with the Council of Europe. There were well-founded reasons for this initial proposal; in fact, Rule154 of our Rules of Procedure provides for the European Parliament to send the Council of Europe a report once a year, as if our MEPs were subordinate to an older brother from whom we are gradually being emancipated. The historic reason for this is that in 1952 with the signature of the ECSC Treaty, a privileged relationship with the Council of Europe was established by a protocol concluded at the time, and the European Parliament decided to respect it by forwarding an annual report which has lost all meaning over the years.
We have had and continue to have relations, at alternate stages, which have not been intense but are still relations, not only with the authorities but also with the specialist Committees, presidential bodies, and so on. There is no doubt that the enlargement prospects and an increase in the number of members of the Council of Europe ensure that this institution precedes the developments made by our institution at this new stage too. Maintaining a formally closer link than that of the other European parliamentary bodies seemed important to the majority of the Committee on the Rules of Procedure, although it was possible to take advantage Mr Ford's resolution aimed at changing the nature of our relations. The report I am presenting today consists of two motions which merely confirm the actual situation. We are deleting the somewhat out-of-date reference to this moral obligation to present an annual report and we are restricting ourselves to providing in the Rules for the bodies of the European Parliament to maintain mutually beneficial relations with the Council of Europe recognizing, in terms of the Rules, the importance of our special relationship with the Council of Europe, if only because we share the same place of work. Then we can delegate to the Conference of Presidents, which already has the institutional task, finally settlement of the matter with the other party involved in the Council of Europe.
So this is a minor amendment which essentially confirms an historic link with the Council of Europe, provided for in the treaties, delegating to the Conference of Presidents the regulation of these existing relations at an appropriate time, particularly with regard to human rights and other subjects of common interest. It is useful to maintain these relations without the outdated forms we are deciding to abolish with this report.
I hope you agree to the resolution and that the House will vote for it tomorrow.
Mr President, I rise to speak on the Dell'Alba report on the amendment of Rule 154. I have to confess that it is all my fault. As a Member of this House for the last thirteen years it struck me some time ago while sitting in the Committee on the Rules of Procedure, the Verification of Credentials and Immunities that I had never seen Rule 154 ever used. It moved me to table a question to the President of Parliament, asking him when Rule 154 had last been used. The answer was 1969. This is a demand for an annual report, not operated now for almost thirty years. So I followed the logic of the argument and tabled an amendment suggesting that Rule 154 should be deleted. But I have to make a confession - rare in politicians - and say that I was wrong. Richard Corbett, a man who has forgotten more about the Union Treaties than I have ever known - or will ever want to know - pointed out during a brief visit to the committee that this is in fact a treaty obligation. I have checked the matter and it is. It is actually in the European Community Treaties. Article 2 of the Protocol on cooperation with the Council of Europe, an annex to the ECSC Treaty says the European Parliament of the Communities shall forward each year to the Consultative Assembly of the Council of Europe a report on its activities.
So, I am afraid we are rather stuck with it. It intrigues me that seventeen Presidents of this institution have managed to ignore the Rule. I am also interested that the Commission - the guardian of the treaties - has failed over the last 28 years to ensure that the rule is observed. It should have been taking us to the Court of Justice, although I presume the Commission is also aware of article 4 of the same protocol which demands that the Commission engages in a dialogue with the Council of Europe. I give the Commission notice that I will be asking it when it last did that.
These meetings of the Rules Committee must be really exciting!
Mr President, it is obviously quite fashionable for Labour politicians to apologize to the public for mistakes that they have made. A yet more eminent one did so recently. Mr Ford is following in eminent footsteps.
In my view the Dell'Alba report is not formally in contradiction with the Treaty obligation to which Mr Ford has referred. It would be wholly appropriate that the Conference of Presidents should be given the right - as Mr Dell'Alba has proposed - to monitor and to control relationships between the European Parliament and the Council of Europe Parliamentary Assembly, and it would be up to them to decide whether quietly and discreetly the time had not come to honour in the breach rather than the observance this particular long-standing but not observed provision of the treaties.
I am not worried about voting for the Dell'Alba report. On a formal level there is no contradiction. Politically it might be quite appropriate to move to this situation and the system that Mr Dell'Alba is proposing.
Mr President, I would like to congratulate Mr Ford and Mr Dell'Alba for finding such obscure articles in the Rules of Procedure that they have actually not been implemented for so long, and then to propose deleting them, but as Mr Ford has already pointed out there is a snag. Article 2 of the Protocol annexed to the Coal and Steel Community Treaty actually makes it a legal obligation. Why is there such a legal obligation? Mr President, any Vice-President of this Parliament other than yourself would actually of course remember that when the Coal and Steel Community was set up only six states broke away from the then 14 that comprised the Council of Europe and its somewhat larger parliamentary assembly. They were going ahead as pioneers and this article symbolized the fact that they were leaving the door open to the others to follow later but keeping the contacts going: a very wise decision as history proved because the other states did eventually catch up with them.
It would perhaps therefore not be appropriate to delete such a symbolic procedure. Even if perhaps we are not about to implement it we should not get rid of it. Who knows when it might be appropriate to do that again in the history of European integration. But in any case even if were not at such a juncture, respect of the treaties is fundamental. The treaties are the constitution of the European Union. They may be a bad constitution, they may not be very well codified, they may have all sorts of articles that people have forgotten about, but nonetheless they are the constitution. They determine the field of competence of the Union, and the powers of the institutions and we ignore the treaties at our peril. They are the very foundation of the powers of this Parliament and they cannot be blithely ignored. So I would urge the Parliament, and all those who have come to listen to this debate, to support the amendment that has been tabled by Glyn Ford to this report which I think will render it just about compatible with the treaty provision and make sure that this Parliament remains within the constitution.
Mr President, very briefly, as rapporteur, I would like to thank those colleagues who have taken part in this rich and historic debate. I would also like to say that I personally have always thought that the legal basis for this amendment lay strictly speaking in the treaty. Article 230 of the Treaty on Union states that the Community shall use all useful means of cooperation with the Council of Europe. Vice versa, and I put this question to the authors, while awaiting tomorrow's decision, using a 1952 protocol as a basis which, among other things, recommends that the Members of our Parliament be chosen from the members of the Council of Europe, seems to me to be a little anachronistic. We have this wording which helps us; in my opinion, we have a treaty article devoted to cooperation with the Council: this seems sufficient to me. I would like to point this out without picking holes in a protocol which quite frankly seems rather out-of-date to me.
The debate is closed.
The vote will be taken on Wednesday at 12 noon.
(The sitting was closed at 8.15 p.m.)